  Case 14-42760         Doc 69     Filed 05/03/19 Entered 05/03/19 09:33:36              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-42760
         DARVECE L. TANNER-HOUSTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/26/2014.

         2) The plan was confirmed on 03/19/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/16/2019.

         6) Number of months from filing to last payment: 50.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $63,700.00.

         10) Amount of unsecured claims discharged without payment: $104,104.76.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-42760       Doc 69     Filed 05/03/19 Entered 05/03/19 09:33:36                     Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $18,323.00
       Less amount refunded to debtor                         $574.47

NET RECEIPTS:                                                                                $17,748.53


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,885.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $782.25
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $4,667.25

Attorney fees paid and disclosed by debtor:               $115.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                             Class    Scheduled      Asserted         Allowed        Paid         Paid
AES AMERICAN EDUCATION SVC   Unsecured       1,810.00            NA              NA            0.00       0.00
AES AMERICAN EDUCATION SVC   Unsecured       3,784.00            NA              NA            0.00       0.00
AMERICAN EXPRESS             Unsecured       1,851.00       1,851.15        1,851.15        185.12        0.00
CAP ONE                      Unsecured          483.00           NA              NA            0.00       0.00
CAVALRY SPV I                Unsecured          643.00        705.03          705.03          70.50       0.00
CHASE                        Unsecured       1,316.00            NA              NA            0.00       0.00
CHASE                        Unsecured       1,000.00            NA              NA            0.00       0.00
Eaf Llc                      Unsecured       1,605.00            NA              NA            0.00       0.00
GECRB/OLD NAVY               Unsecured            0.00           NA              NA            0.00       0.00
GECRB/SAMS CLUB              Unsecured            0.00           NA              NA            0.00       0.00
GECRB/SAMS CLUB              Unsecured            0.00           NA              NA            0.00       0.00
HSBC                         Unsecured            0.00           NA              NA            0.00       0.00
MADISON MANAGEMENT SERVICES Unsecured             0.00          0.00        7,501.42        750.14        0.00
MIDLAND CREDIT MANAGEMENT IN Unsecured            0.00           NA              NA            0.00       0.00
MONTEREY COLLECTIONS         Unsecured       2,799.00            NA              NA            0.00       0.00
MONTEREY FINANCIAL SVC       Unsecured       1,272.00            NA              NA            0.00       0.00
MONTEREY FINANCIAL SVC       Unsecured       1,272.00            NA              NA            0.00       0.00
NCO FIN/22                   Unsecured            0.00           NA              NA            0.00       0.00
NORTHWESTERN MED FACULTY FOU Unsecured          674.52           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT         Unsecured       1,301.00       9,639.43        9,639.43        963.94        0.00
PRA RECEIVABLES MGMT         Secured         5,175.00       6,476.00        6,476.00      6,476.00     489.29
PROFESSIONAL ACCOUNT MGMT    Unsecured          500.00           NA              NA            0.00       0.00
RUSH UNIVERSITY MED CTR      Unsecured          300.00        311.89          311.89          31.19       0.00
TARGET NB                    Unsecured          403.00           NA              NA            0.00       0.00
TCF BANK                     Unsecured          500.00           NA              NA            0.00       0.00
TEXAS GUARANTEED STUDENT LOA Unsecured             NA       6,387.27        6,387.27        638.73        0.00
UNIVERSITY OF PHOENIX        Unsecured          240.00           NA              NA            0.00       0.00
US BANK                      Unsecured      62,289.67            NA              NA            0.00       0.00
US BANK                      Unsecured          400.00           NA              NA            0.00       0.00
US BANK                      Secured        92,598.33    141,310.60       144,786.97           0.00       0.00
US BANK                      Secured               NA       3,476.37        3,476.37      3,476.37        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-42760        Doc 69     Filed 05/03/19 Entered 05/03/19 09:33:36                 Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim        Claim         Claim        Principal        Int.
Name                              Class   Scheduled     Asserted      Allowed         Paid           Paid
WILMINGTON SAVINGS DBA CHRIST Secured        6,472.00          0.00          0.00           0.00         0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                             $144,786.97               $0.00                   $0.00
      Mortgage Arrearage                             $3,476.37           $3,476.37                   $0.00
      Debt Secured by Vehicle                        $6,476.00           $6,476.00                 $489.29
      All Other Secured                                  $0.00               $0.00                   $0.00
TOTAL SECURED:                                     $154,739.34           $9,952.37                 $489.29

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00                $0.00                 $0.00
       Domestic Support Ongoing                           $0.00                $0.00                 $0.00
       All Other Priority                                 $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                           $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                         $26,396.19           $2,639.62                   $0.00


Disbursements:

       Expenses of Administration                         $4,667.25
       Disbursements to Creditors                        $13,081.28

TOTAL DISBURSEMENTS :                                                                     $17,748.53




UST Form 101-13-FR-S (09/01/2009)
  Case 14-42760         Doc 69      Filed 05/03/19 Entered 05/03/19 09:33:36                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
